Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of 12/23/21 amendment to the claims which was entered into the file.  Claims 1-3, 6-10, 12-17, and 21-24 are currently pending; claims 4-5, 11, and 18-20 have been cancelled by Applicant.
Claim Objections
Claims 21 and 23 are objected to because of the following informalities:  Each of claims 21 and 23 recite “The method of claim 1, wherein heating treating…”.  “heating treating” appears to be a typographical error for “heat treating”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-3, 6-10, 12-13, 15-17, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenzwieg (US 2016/0003063; hereafter Rosenzwieg) in view of Zhong et al (“Microstructure evolution and thermomechanical properties of plasma-sprayed Yb2SiO-5 coating during thermal aging” J. Am. Ceram. Soc 2017; 100:1896-1906; hereafter Zhong) and Oboodi et al (US2018/0347049; hereafter Oboodi).
Claim 1: Rosenzwieg teaches a method comprising
Depositing, via a thermal spray process (APS), a coating on a ceramic or ceramic matrix composite (CMC) substrate to form an as-deposited coating (See, for example, abstract, [0021-22] [0041], [0062-0064]).
wherein the coating includes at least one of an environmental barrier coating (EBC) (see, for example, abstract, Fig 3,[0011]); 
and heat treating the as-deposited coating at or above a first temperature for a first period of time following the deposition of the as-deposited coating on the substrate to transition at least a portion of the amorphous phase in the as-deposited coating to crystalline phase (See, for example, [0016], [0049]), 
wherein heat treating the as-deposited coating includes heating the as-deposited coating to or above the first temperature at a controlled rate, and wherein the amorphous phase of the as-deposited coating is allowed to flow before at least a portion of the EBC is transitioned to crystalline phase, decreasing open porosity or microcracks of the heat treated coating relative to the as deposited coating (see, for example, [0027], [0030], [0043], [0056-0058], [0062-0064]).  
Rosenzwieg further teaches wherein the as-deposited EBC via APS process is known in the art to mainly amorphous and further that the conducted heat treatment is performed to crystallize the mainly amorphous as deposited APS coating material; and wherein the chemical and phase concentration influence the resulting coating properties (See, for example, [0006], [0016], [0028], [0032-33]).  
Rosenzwieg further teaches the heating is controlled, such as at temperatures of at least 1350oC, to provide for the transition of amorphous rare-earth silicate, such as ytterbium monosilicate, into a crystalline phase (See, for example, [0035], [0049]), but does not explicitly teach its flowing.  Zhong teaches a method of thermally aging plasma sprayed ytterbium monosilicate coatings for EBC systems (See, for example, abstract, pg 1896).  Zhong further teaches wherein after thermal aging at temperatures above 1300oC the rare earth silicate coating became denser with a reduction in pores, and healed microcracking from the flow of the rare earth silicate (See, for example, section 3.3, 4.2, Fig 6-7).  Thus, If not already inherent in the teaching of Rosenzwieg (as same phase (ytterbium monosilicate), and temperatures disclosed in Zhong, further by even by applicant (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed 
Rosenzwieg does not explicitly teach the controlled rate is about 100 to about 300oC/min.  Oboodi teaches a method of depositing high temperature coatings on turbomachine components (See, for example, abstract).  Oboodi further teaches wherein optimal results of thermal treatment can be achieved with an aggressive heating schedule / ramp up on the order of greater than about 300oC (See, for example, [0056]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a ramping rate of greater than about 300oC as such a rate is predictable in the art for heating barrier coatings for optimal results.  Although such a range is not explicitly a rate of about 100.degree. C./min to about 300.degree. C./min, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a rate within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner,778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Claims 2-3: Rosenzwieg in view of Zhong and Oboodi teach the method of claim 1 above and Rosenzwieg and Zhong each teaches wherein decreasing the at least one of the open porosity or the microcracks of the heat-treated coating compared to the as-deposited coating comprises decreasing a percentage / closing a portion of interconnected pores and crack networks of the heat-treated coating 
Claim 6: Rosenzwieg teaches wherein the first temperature is 800-1350oC (See, for example, [0058]).
Claim 7-8: Zhong further teaches wherein the grain size is controlled via selection of temperature of the thermal aging process with higher temperature increasing grain size and decreasing grain boundaries (See, for example, section 3.3, 4.2, Fig 6-7).
Claim 9: Rosenzwieg and Zhong further teaches  wherein at least one of the controlled rate, the first temperature, or the first period of time is selected to control a size and distribution of secondary phases in the heat-treated coating (See, for example, Rosenzwieg [0062-0064] and Zhong section 3.1 wherein heat treating conditions of the thermal aging process are articulated and an article with a resulting particular multiphase distribution was produced, thus the selected rate / temperature / time controlled the resulting phase distribution. 
Claim 10: Rosenzwieg and Zhong further teaches wherein the heat treatment includes a first segment during which the as-deposited coating is at the first temperature for the first period of time and a second segment during which the as-deposited coating is at a second temperature for a second period of time, wherein the first segment is configured to decrease the at least one of the open porosity or the microcracks of the heat-treated coating and the second segment is configured to control a grain size of the heat-treated coating compared to the as-deposited coating (See, for example, Rosenzwieg [0062-0064] and Zhong section 3.1 and 4.2; wherein the first temperature / segment can be interpreted as some initial duration of the thermal aging process and the second temperature / segment can be interpreted as some final duration of the thermal aging process).  

Claim 13: Rosenzwieg further teaches wherein the coating includes at least one of rare earth (RE) monosilicate or RE disilicate (See, for example, [0034-0036]).  
Claim 15: Rosenzwieg further teaches wherein a bond layer comprising silicon (See, for example, [0037]).
Claim 16-17: Rosenzwieg further teaches wherein the decrease in the at least one of the open porosity or the microcracks of the heat-treated coating causes a decreases a gas permeability of the heat-treated coating compared to the as-deposited coating, further is approximately hermetic (see, for example, abstract, [0011], [0027], [0030], [0043], [0056-58], [0062-0064]). 
Claim 21: Zhong further teaches a decrease of porosity from 5.64% as deposited to 3.52% after thermal aging (~37.6 % decrease) (see, for example, Section 3.3, 4.2). 
Claim 22: Rosenzwieg and Zhong teach the method of claim 10 above wherein the first segment occurs before the second (see, above). Rosenzwieg has further taught the process is open to a variety of EBC coating compositions and combinations, as well as a variety of temperatures depending on the materials involved (See, for example, [0029], [0032-0036] [0058]). Zhong too has taught wherein the temperature of post heating is result effective both with respect to the flow of material and the growth of grains, and too has taught differences occurring over a range of temperatures (See, for example, abstract, section 2.1, 3.2-3.3, 4.2).  The prior art has thus established that the temperature for sealing, porosity / microcrack reduction, and grain growth are result effective.  Although they do not present a singular embodiment where the first temperature is greater than the second, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a first temperature higher than the second since “[W]here the general 
Claims 23-24: Rosenzwieg  further teaches  wherein heat treating the ad deposited coating is configured to control a size and distribution of a secondary phase, further a rare earth monosilicate, (See, for example, Rosenzwieg [0024], [0034-0036], [0062-0064] wherein the EBC is taught to comprise a plurality of phases including explicitly at least one rare earth monosilicate;  as conditoin of the thermal aging process are articulated and an article with a resulting particular sized / multiphase distribution was produced, thus the selected rate / temperature / time controlled the resulting size / phase distribution. 
	 
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenzwieg in view of Zhong and Oboodi as applied to claim 1 above and further in view of Kirby (US 2016/0312628; hereafter Kirby628).
Claim 14: Rosenzwieg in view of Zhong and Oboodi teaches the method of claim 1 above, wherein Rosenzwieg further teaches wherein a top coating(s) can be provided over the EBC and wherein the post heating can be conducted after all coatings have been deposited (see, for example, [0053], [0057]), but does not explicitly identify a top layer as an “abradable layer”.  Kirby628 is directed to method of depositing abradable coatings on CMC engine components (See, for example, abstract).  Kirby628 further teaches wherein abradable coatings can predictably be applied over EBC coatings, in order to enhance turbine performance and efficiency and reduce the risk associated with coating loss and protect from blade rub (See, for example, [0008-10]).  Kirby628 further similarly teaches heat treatment of such an abradable layer (See, for example, [0092-0093]).  Therefore it would have been .  
Response to Arguments
Applicant’s amendments to the claims, filed 12/23/21, with respect to the rejection(s) of the claim(s) under 35 USC 102 and 103 over Kirby (and further secondary references) have been fully considered and are persuasive as Kirby did not adequately teach the amended content directed to deposition of an amorphous phase via thermal spray processing within the context of the claim.  Therefore, these rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rosenzwieg  in view of Zhong and Oboodi (and further in view of Kirby628 for claim 14) as described in the rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712